Citation Nr: 1817832	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for bilateral hearing loss. 

2. Entitlement to an increased evaluation in excess of 10 percent for malignant melanoma and basal cell carcinoma. 

3. Entitlement to service connection neovascularization glaucoma (claimed as right eyes condition, retina/cataract damage, and right eye blindness). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The probative evidence of record does not show the Veteran's bilateral hearing loss warrants a rating in excess of 20 percent. 

2.  The probative evidence of record does not show the Veteran's malignant melanoma and basal cell carcinoma has manifested to at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.

3. The probative evidence of record does not show the Veteran's right eye condition is related to his active duty service. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for an increased rating evaluation in excess of 10 percent for malignant melanoma and basal cell carcinoma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).

3. The criteria for service connection for a right eye condition have not been.  38 U.S.C. §§ 1116, 1131, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R § 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss 

The Veteran contends that his service-connected bilateral hearing loss has worsened and his current rating is thus too low. 

The Veteran's bilateral hearing loss is currently considered 20 percent disabling under Diagnostic Code 6100, for Hearing Impairment. 

Under Diagnostic Code 6100, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

Further, additional considerations apply when exceptional patterns of hearing impairment are demonstrated.  Exceptional patterns of hearing impairment occur when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Also, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86 (b).

In a September 2014 VA examination, the Veteran's audiological evaluation, with pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
65
75
80
LEFT
60
60
65
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The average pure tone threshold in decibels for the right ear was 74 and 68 for the left ear. 

In March 2016, the Veteran received another VA examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
75
80
LEFT
45
55
65
70
70

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.  The average pure tone threshold in decibels for the right ear was 71 and 65 for the left ear. 

The Board notes that both examinations showed exceptional patterns of hearing loss and thus, Table VIA does apply.  Therefore, applying the results of these examinations to Table VIA in 38 C.F.R. § 4.85 yields the following findings: for September 2014, level VI hearing loss for the right ear and level V for the left ear; and for March 2016, the results were the same, level VI hearing loss for the right ear and level V for the left ear. 

For the September 2014 examination, under Table VIA of 38 C.F.R. § 4.85, where the left ear (better ear) is Roman Numeral V, and the right ear (poorer ear) is Roman Numeral VI, the appropriate rating is 20 percent under Diagnostic Code 6100.  Similarly, for the results from the March 2016 examination, which provided the same Roman Numerals in both ears, the appropriate rating is also 20 percent.

The Board notes that the medical evidence of record does not show any other testing that provides pure tone thresholds decibel averages and speech recognition percentages. 

Therefore, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent for bilateral hearing loss is not warranted. 
Malignant Melanoma and Basal Cell Carcinoma 

The Veteran's malignant melanoma and basal cell carcinoma (BCC) is currently rated as 10 percent disabling under Diagnostic Code (DC) 7806 for Dermatitis or Eczema under Schedule Ratings for the Skin. 

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  See 38 C.F.R. § 4.118, DC 7806 (2017).

In September 2014, the Veteran received a VA examination.  The examiner found the Veteran's skin neoplasms did not have scarring or disfigurement of the head, face, or neck.  The Veteran had not been treated with oral or topical medication in the past 12 months for his condition.  The Veteran also did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders. The Veteran did not have any visible skin conditions.  The Veteran did not have any residual conditions or complications due to his neoplasm or its treatment. 

In March 2016, the Veteran received another VA examination.  The examiner noted that the Veteran had one melanoma on the left upper back, with no recurrence.  He had many BCC of the head, face, and neck.  The Veteran reported that within the past year he had BCC's excised on the post auricular, left lower back, right breast, scalp, and forehead.  He had severe solar elastosis and BCC.  The examiner noted the Veteran did not have scarring or disfigurement of the head, face, or neck due to his skin conditions.  He had no systemic manifestations due to any skin diseases.  The Veteran did receive treatment with oral and topical medication in the past 12 months for his skin condition.  The examiner noted the medication was for his BCC and the total duration of medication use in the past 12 months was less than 6 weeks.  The Veteran did not have any treatments or procedures other than systemic or topical medication in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have debilitating episodes in the past 12 months. The Veteran also did not have any visible skin conditions.  The examiner noted the Veteran also did have treatment from 2000 to present for his malignant neoplasms which involved multiple excisions and other therapeutic treatment. 

As mentioned above,  a 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  See 38 C.F.R. § 4.118, DC 7806 (2017).  The Board notes that the evidence of record is void of any medical records showing the Veteran's skin conditions affect 20 percent or more of his body or that he has had systemic therapy for more than six weeks in a 12-month period. Thus, there is no basis to grant a rating higher than the currently assigned 20 percent evaluation for his service-connected BCC. 

The Board acknowledges that the Veteran has provided private medical records that show treatment for his BCC and malignant melanoma throughout the years; however, the private physicians have never referred to his skin conditions affecting 20 percent or more of his exposed skin.  Further, the Board notes that the Veteran's private medical records show he consistently declined the use of systemic therapy such as corticosteroids or other immunosuppressive drugs. 

The Board acknowledges the Veteran's assertions that he is entitled to a higher rating because his symptoms are worse.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 10 percent for the Veteran's malignant melanoma and basal cell carcinoma is not warranted. 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Factual Analysis- Right Eye Condition 

The Veteran contends that his right eye condition is related to his active duty service, to include an October 1961 in-service flash burn to his eyes. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with right eye retinal detachment, cataracts, and neovascular glaucoma.  Further, the Veteran's service treatment records (STRs) confirm the Veteran did suffer a flash burn to his eyes in October 1961.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present diagnosed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In October 2014, the Veteran received a VA examination.  The examiner opined that the Veteran's right eye condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event, injury, or illness. The examiner rationalized that the Veteran's retinal detachment, which lead to the Veteran's glaucoma and blindness, was not secondary to the injuries he sustained in-service.  The examiner provided that the Veteran's in-service injuries consisted of photo-keratitis and a chemical burn.  The examiner explained that both injuries would cause some temporary corneal and conjunctival damage, but those injuries would not have any impact on the retina.  The examiner lastly provided that the Veteran's decrease in acuity was a result of a change in refractive error. 

The Board notes that developmental errors caused by refraction are not disabilities that can be considered for service connection.  See 38 C.F.R. § 4.75 (2017).

The Board finds the September 2014 VA examination to be of significant probative value in determining that the Veteran's right eye condition is not related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.

The Board notes that the Veteran has submitted private medical records; however, none of the records relate his eye condition to his active duty service.

Thus, upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's right eye condition is related to his military service.

The Board acknowledges the Veteran's assertions that he has suffered from an eye condition since service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any eye condition is related to his military service, to include the October 1961 flash burn to his eyes, requires medical expertise that the Veteran has not demonstrated since eye disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  

Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for neovascularization glaucoma (right eye condition).  Therefore, the appeal must be denied.


ORDER

Entitlement to an increased evaluation in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to an increased evaluation in excess of 10 percent for malignant melanoma and basal cell carcinoma is denied.

Service connection for neovascularization glaucoma is denied. 



____________________________________________
DELYVONNE M. WHITEHEAD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


